224 S.W.3d 223 (2005)
In re Edward O. BUFKIN, Jr.
No. 08-05-00060-CV.
Court of Appeals of Texas, El Paso.
February 10, 2005.
David J. Potter, Texarkana, for relator.
Marilea Lewis, Dallas, pro se.
Charles W. McGarry, Law Office of Charles McGarry, Dallas, for Elizabeth Bufkin.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relator, Edward O. Bufkin, Jr., asks this Court to issue a writ of mandamus against Respondent, the Honorable Marilea Lewis, Judge of the 330th District Court of Dallas County. Relator also seeks an order staying proceedings in the underlying case. The motion for emergency relief and the petition for writ of mandamus are denied. See TEX.R.APP.P. 52.7(A), 52.8(A). Our denial of the petition shall not be construed as a ruling on the merits.